DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply and IDS filed September 9, 2022 have been received and entered into the case. Claim 18 is canceled; claim 23 is added; claims 5 – 17 and 19 – 23 are pending and have been considered on the merits. All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a1 and 102 a2 as being anticipated by Barrett et al. (US 2010/0135926) and Shin et al. (US 2010/0028274) are withdrawn due to applicant’s amendment.
Specifically, the cited references teach compositions comprising glucose oxidase and glucose together in an oral composition and do not teach a kit comprising oral glucose oxidase and a separate, intravenous glucose supplement.

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2010/0135926) OR Shin et al. (US 2010/0028274), in view of Strickley (2004) are withdrawn due to applicant’s amendment. 
Specifically, the cited references teach compositions comprising glucose oxidase and glucose together in an oral composition and do not teach a kit comprising oral glucose oxidase and a separate, intravenous glucose supplement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5 – 17 and 19 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent No. 10213491. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claims 5, 13 and 17, the patent claims a method wherein a neonatal patient exhibiting convulsions is administered a pharmaceutical composition comprising glucose oxidase under conditions such that convulsions are reduced (cl.1). In considering the portions of the specification which provide support of this reference claim (MPEP 804 II. B. 2(a)), the reference patent states that conditions comprise the conversion of glucose into gluconate and administration of supplementary glucose (col.2 line 39-67). Supplementary glucose is defined as intravenous administration in combination with glucose oxidase at an infusion rate of 7.3 mg/kg/minute (col.7 line 30-35). Moreover, the claims also require a “kit” comprising glucose oxidase and supplemental intravenous glucose. Regarding the oral glucose, the supporting portions of the specification indicate the glucose oxidase may be oral (col.36).
Regarding claims 12, 14 – 15 and 22 – 23, the patent claims a pharmaceutical composition (col.3), supported by col.36 – 38 and indicates the pharmaceutical compositions include carriers such as saline (col.36), and are administered as transdermal patches or orally (col.36).
Regarding claims 6 – 9 and 16, the patent claims the neonate comprises glucose and that administering the glucose oxidase results in conversion of glucose into gluconate (cl.1-2). The specification indicates that gluconate acts to block (or inhibit) CLC-3 C1- channel expression (col.15,28), thereby reducing convulsion activity (col.15-16, cl,1-2).
Regarding claims 10 and 19 – 20, the patent indicates the claimed method is for treating epilepsy in neonates (col.2 line 39-48) who have upregulated CLC-3 C1- channel expression (col.28). 
Regarding claims 11 and 21, the patent defines a neonate as new born infants less than 1 month old (col.4 line 43-47).
Please note that pursuant to MPEP 804 II. B. 2(a), portions of the specification which provide support of the reference claims may be considered when determining whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699